Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT is entered into as of September 20,
2011 by and among COLUMBIA SPORTSWEAR COMPANY, an Oregon corporation
(“Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent and
as a Lender, and BANK OF AMERICA, N.A., as a Lender.

RECITALS

Borrower, Administrative Agent and Lenders are parties to that certain Credit
Agreement dated June 15, 2010 (as amended, the “Credit Agreement”) and desire to
extend the Maturity Date to July 1, 2016. All capitalized terms used herein and
not otherwise defined herein shall have the meaning attributed to them in the
Credit Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties contained herein, Borrower, Administrative Agent and Lenders hereby
agree as follows:

1. Amendment of Maturity Date. The defined term “Maturity Date” in Section 1.1
of the Credit Agreement is amended in its entirety to read as follows:

“Maturity Date” means July 1, 2016.

2. Ratification. Except as otherwise provided in this Second Amendment, all of
the provisions of the Credit Agreement are hereby ratified and confirmed and
shall remain in full force and effect.

3. One Agreement. The Credit Agreement, as modified by the provisions of this
Second Amendment, shall be construed as one agreement.

4. Effective Date. This Second Amendment shall be effective as of the date first
written above upon execution and delivery by the parties of this amendment and
Guarantors execution and delivery of the Consent and Acknowledgement set forth
below.

5. Counterparts. This Second Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Second Amendment by fax or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Second Amendment.

 

SECOND AMENDMENT TO CREDIT AGREEMENT    PAGE 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment to Credit Agreement has been duly
executed and delivered as of the date first written above.

 

BORROWER:   COLUMBIA SPORTSWEAR COMPANY   By:  

/s/ Thomas B. Cusick

 

Title:

 

Thomas B. Cusick, Senior Vice President

of Finance, Chief Financial Officer and

Treasurer

ADMINISTRATIVE AGENT and

LENDER:

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION

  By:  

/s/ James L. Franzen

    James L. Franzen, Vice President LENDER:   BANK OF AMERICA, N.A.   By:  

/s/ Michael W. Snook

   

Michael W. Snook,

Senior Vice President

 

SECOND AMENDMENT TO CREDIT AGREEMENT    PAGE 2



--------------------------------------------------------------------------------

CONSENT AND ACKNOWLEDGMENT OF GUARANTOR

COLUMBIA SPORTSWEAR USA CORPORATION hereby (a) acknowledges receipt of a copy of
the foregoing Second Amendment to Credit Agreement and consents to the
modification of the Credit Agreement contained therein, (b) reaffirms its
obligations and waivers under its Continuing Guaranty dated as of June 15, 2010
and (c) acknowledges that its obligations under its Continuing Guaranty are
legal, valid and binding obligations enforceable in accordance with their terms
and that it has no defense, offset, claim or counterclaim with respect to any of
its obligations thereunder.

IN WITNESS WHEREOF, COLUMBIA SPORTSWEAR USA CORPORATION has duly executed and
delivered this Consent and Acknowledgment as of September 20, 2011.

 

GUARANTOR:   COLUMBIA SPORTSWEAR USA
CORPORATION   By:  

/s/ Thomas B. Cusick

  Title:   Thomas B. Cusick, Senior Vice President of Finance, Chief Financial
Officer and Treasurer

 

SECOND AMENDMENT TO CREDIT AGREEMENT    PAGE 3